UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4181
ANTWYNE LUCAS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
             Graham C. Mullen, Chief District Judge.
                           (CR-99-77)

                      Submitted: March 21, 2003

                       Decided: April 3, 2003

  Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David G. Belser, BELSER & PARKE, P.A., Asheville, North Caro-
lina, for Appellant. Robert J. Conrad, Jr., United States Attorney,
Jerry W. Miller, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LUCAS
                              OPINION

PER CURIAM:

   Antwyne Lucas appeals his conviction for possession of a firearm
after a felony conviction, in violation of 18 U.S.C. § 922(g)(1) (2000).
Lucas does not challenge his conviction for engaging in misbehavior
in the presence of the court and thereby obstructing justice, in viola-
tion of 18 U.S.C. § 401(1) (2000). The district court sentenced Lucas
to seventy months of imprisonment, to be followed by a three-year
term of supervised release. Finding no error, we affirm.

   On December 18, 1997, Detective Tammy Endicott of the Shelby
(North Carolina) Police Department approached Lucas after observ-
ing what she believed to be a drug transaction. Detective Endicott did
not find any drugs, but a pat down of Lucas revealed a plastic bag
containing ammunition. Detective Endicott also recovered a .40 cali-
ber handgun that was lying on the ground approximately five feet
away. Lucas was arrested and charged with carrying a concealed
weapon. He posted bond and was released the same day. The next
day, in an effort to cooperate with police, Lucas provided information
into the drug activities of two individuals police had been investigat-
ing.

   Thereafter, Lucas became a fugitive until he was arrested in April
1999 in Rhode Island. Additional state charges for possession of a
stolen firearm and possession of a firearm by a convicted felon were
added to Lucas’s charge for carrying a concealed weapon. Lucas was
also indicted on a federal charge of conspiracy to distribute a con-
trolled substance based on the information he provided to police after
his arrest in North Carolina. He was acquitted on the federal drug
charge on July 7, 1999. After his acquittal, on August 4, 1999, Lucas
was indicted on a federal charge of being a felon in possession of a
firearm; his conviction on this charge is the subject of this appeal. The
state firearm charges were subsequently dismissed in favor of the fed-
eral charge.

  First, Lucas contends that the district court erred in denying his
motion to dismiss the indictment because pre-indictment delay and
prosecutorial vindictiveness violated his due process rights. This court
                        UNITED STATES v. LUCAS                         3
reviews the district court’s factual findings underlying a motion to
dismiss an indictment for clear error, and the district court’s legal
determinations de novo. United States v. Brandon, 298 F.3d 307, 310
(4th Cir. 2002); United States v. Burns, 990 F.2d 1426, 1435 (4th Cir.
1993). To determine whether pre-indictment delay violates the Due
Process Clause of the Fifth Amendment, this court must examine: (1)
whether defendant can show that he has suffered any actual, substan-
tial prejudice; and (2) if so, whether the reasons for the delay justify
the prejudice to the defendant. United States v. Automated Med.
Labs., Inc., 770 F.2d 399, 403-04 (4th Cir. 1985). Because Lucas
failed to present evidence of any actual and substantial prejudice due
to the pre-indictment delay, we find that the delay did not amount to
a due process violation.

   To establish prosecutorial vindictiveness, a defendant must show
that the prosecutor acted with genuine animus toward the defendant,
and the defendant would not have been prosecuted but for that ani-
mus. United States v. Wilson, 262 F.3d 305, 314 (4th Cir. 2001), cert.
denied, 122 S. Ct. 1908 (2002). If the defendant is unable to prove an
improper motive with direct evidence, he may still present evidence
of circumstances from which an improper vindictive motive may be
presumed. Id. To invoke such a presumption, a defendant must show
that the circumstances "pose a realistic likelihood of ‘vindictiveness.’"
Blackledge v. Perry, 417 U.S. 21, 27 (1974). In reviewing a claim that
a prosecutor’s initial decision to prosecute was vindictive, the charg-
ing decision is afforded a presumption of lawfulness. United States v.
Armstrong, 517 U.S. 456, 464 (1996).

   Lucas contends that the Government indicted him on the firearm
charge solely because he had secured an acquittal on the drug conspir-
acy charge. As evidence of genuine animus, he points to statements
made by Agent Charles Daley from the Federal Bureau of Investiga-
tion. When asked if he knew why the Government did not bring the
firearm charge at the same time as the drug charge, Agent Daley testi-
fied that "at the time we did not expect to lose the case." In addition,
Agent Daley testified that he had a conversation with Lucas in the
courthouse just after his acquittal on the drug charge and stated to
Lucas at that time that they "would be seeing each other again."

  Even assuming that Agent Daley harbored some animus towards
Lucas, this court does not "impute the unlawful biases of the investi-
4                       UNITED STATES v. LUCAS
gating agents to the persons ultimately responsible for the prosecu-
tion." United States v. Hastings, 126 F.3d 310, 314 (4th Cir. 1997).
Furthermore, the Government has provided rational explanations for
its pursuit of the firearm charge. The Government explained that it
decided to pursue the firearm charge because of the interstate aspect
of Lucas’s flight. Although there were pending state firearm charges
at the time of Lucas’s acquittal of the drug charge, the state had not
lodged a detainer against Lucas, and the state charges had been
removed from the National Crime Information Center ("NCIC")
records. After his acquittal, Lucas contacted both the FBI and the
prosecutor and indicated that he was going to or had arrived from
Georgia. It was rational for the Government to conclude that Lucas
was a flight risk, and that he might not be held accountable for his
criminal conduct in the state system. Consequently, we find that
Lucas failed to meet the heavy burden of showing that prosecutorial
vindictiveness was the sole reason for the indictment.

   Alternatively, Lucas contends that the circumstances in his case
support a presumption of vindictiveness and thus shifts to the Govern-
ment the burden of justifying its conduct. This court has stated that
a presumption of vindictiveness typically arises where a defendant’s
successful appeal necessitates a retrial on the same charge. Wilson,
262 F.3d at 319. In such a case, a presumption of vindictiveness is
recognized because of the "‘institutional bias against the retrial of a
decided question.’" Id. at 318 (quoting United States v. Goodwin, 457
U.S. 368, 376 (1982)). We conclude that Lucas has failed to provide
circumstances supporting a presumption of vindictiveness. Lucas’s
acquittal was on a drug conspiracy charge, and his later trial was on
a separate firearm charge. Therefore, the Government’s pursuit of the
firearm charge did not implicate the institutional bias against the
retrial of issues already decided.

   Next, Lucas contends that the district court erred in denying his
request for a full transcript of his prior trial on the drug charge. The
district court declined to provide Lucas with the full transcript, but did
provide Lucas with a transcript of Detective Endicott’s testimony and
Lucas’s own testimony. Because Lucas failed to show how a full tran-
script of his trial on the drug charge would be of value in his trial on
the firearm charge, we conclude that the district court did not err in
                        UNITED STATES v. LUCAS                           5
declining to provide a full transcript. See McAllister v. Garrison, 569
F.2d 813, 815 (4th Cir. 1978).

   In addition, Lucas argues that the district court erred in prohibiting
him from making any reference to his previous trial. He argues that
the district court’s ruling impaired his defense because the jury did
not hear Agent Daley’s statements, which would have supported his
claim of prosecutorial vindictiveness. This court reviews the district
court’s evidentiary rulings for an abuse of discretion, and such rulings
are subject to harmless error analysis. See United States v. Brooks,
111 F.3d 365, 371 (4th Cir. 1997). Because Lucas failed to show the
relevance of Agent Daley’s statements to Lucas’s culpability for the
charged firearms offense, we conclude that the district court did not
err in limiting Agent Daley’s testimony. Fed. R. Evid. 401; United
States v. Van Metre, 150 F.3d 339, 349 (4th Cir. 1998).

   Lucas further contends that by prohibiting him from making any
reference to the prior trial, the court limited his ability to present evi-
dence of Detective Endicott’s bias. Lucas argues that he would have
shown that Detective Endicott was a key witness in Lucas’s prior trial
and had an interest in securing Lucas’s conviction on the firearm
charge because the first trial had resulted in an acquittal.

   A district court violates the Confrontation Clause when it prohibits
all inquiry into a witness’s bias or credibility. Delaware v. Van Ars-
dall, 475 U.S. 673, 679 (1986). However, once defense counsel has
conducted a substantial and thorough investigation into a particular
area, the district court has discretion to prevent further examination
into that same area. See generally United States v. Turner, 198 F.3d
425, 430 (4th Cir. 1999). Moreover, an error by the district court in
restricting cross-examination following a thorough examination by
defense counsel is not an error of constitutional import. Id. at 430-31.
Because the district court did not prohibit all inquiry into Detective
Endicott’s bias, we conclude that the district court did not err in limit-
ing Lucas’s cross-examination of Detective Endicott.

   In addition, Lucas contends that the district court erred in denying
his motion for recusal. Lucas argues that the district court judge’s
impartiality could reasonably be questioned because the judge had
presided over Lucas’s prior trial on the drug charge and found during
6                      UNITED STATES v. LUCAS
a suppression hearing that Lucas’s testimony was not credible. Under
28 U.S.C. § 455 (2000), a judge must recuse himself or herself in any
proceeding in which his or her impartiality might reasonably be ques-
tioned. 28 U.S.C. § 455. The question is whether a reasonable person
would have a basis for questioning the judge’s impartiality. In re
Beard, 811 F.2d 818, 827 (4th Cir. 1987). A district judge’s refusal
to recuse is reviewed for abuse of discretion. United States v. DeTem-
ple, 162 F.3d 279, 283 (4th Cir. 1998).

   "[J]udicial rulings alone almost never constitute a valid basis for a
bias or partiality motion . . . . [They] can only in the rarest circum-
stances evidence the degree of favoritism or antagonism required [to
make fair judgment impossible] . . . when no extrajudicial source is
involved." See Liteky v. United States, 510 U.S. 540, 555 (1994) (cita-
tion omitted). We conclude that Lucas has failed to show any deep-
seated or unequivocal antagonism that would render fair judgment
impossible.

   Furthermore, Lucas contends that the district court erred in admit-
ting evidence of his arrest in Rhode Island under Federal Rule of Evi-
dence 404(b). He further contends that this evidence was also not
admissible for impeachment purposes. A district court’s determina-
tion of the admissibility of evidence under Rule 404(b) is reviewed
for an abuse of discretion. See United States v. Queen, 132 F.3d 991,
995 (4th Cir. 1997). Evidence of prior acts is admissible under Rules
404(b) and 403 if the evidence is: (1) relevant to an issue other than
the general character of the defendant, (2) necessary, (3) reliable, and
(4) if the probative value of the evidence is not substantially out-
weighed by its prejudicial value. Id. at 997.

   At trial, Trooper Casey of the Rhode Island State Police testified
that he was dispatched to a motor vehicle accident on April 7, 1999.
Lucas, who had been driving the car, presented Trooper Casey with
a New Jersey license and identified himself as Leroy Miles. Trooper
Casey further testified that he recovered a .45 caliber round from
Lucas’s pocket and a paper relating to a telephone account in Lucas’s
false name.

   Evidence of an accused’s flight is generally admissible as an indi-
cation of guilt. United States v. Murphy, 996 F.2d 94, 96 (5th Cir.
                        UNITED STATES v. LUCAS                         7
1993). Evidence of flight is problematic only when the circumstances
are such that a consciousness of guilt cannot be inferred with confi-
dence from the fact of flight, as when it is not clear that the defendant
actually fled, or when he fled in response to an investigation of an
unrelated crime, or when it is not clear that he was aware when he
fled that he was about to be charged with a crime. United States v.
Beahm, 664 F.2d 414, 419-20 (4th Cir. 1981); United States v. Myers,
550 F.2d 1036, 1049-50 (5th Cir. 1977). In this case, there was no
evidence that Lucas became a fugitive for any reason other than to
avoid prosecution. Therefore, we conclude that the district court did
not err in admitting evidence of the incident in Rhode Island. Because
evidence of the incident in Rhode Island is admissible as substantive
evidence, we find it unnecessary to review Lucas’s argument regard-
ing the use of the evidence for impeachment purposes.

   Finally, Lucas contends that the district court erred when it denied
his motion for a judgment of acquittal. In reviewing the denial of a
motion for a judgment of acquittal, we must determine whether there
is substantial evidence that, taken in the light most favorable to the
prosecution, would warrant a jury finding that the defendant was
guilty beyond a reasonable doubt. United States v. MacCloskey, 682
F.2d 468, 473 (4th Cir. 1982). The elements of a § 922(g)(1) violation
are that: (1) the defendant previously had been convicted of a crime
punishable by a term of imprisonment exceeding one year; (2) the
defendant knowingly possessed the firearm; and (3) the possession
was in or affected commerce, because the firearm had traveled in or
affected interstate commerce. United States v. Langley, 62 F.3d 602,
606 (4th Cir. 1995) (en banc).

   On appeal, Lucas argues that the Government failed to introduce
evidence proving that Lucas had previously been convicted of a crime
punishable by a term of imprisonment exceeding one year. Because
Lucas admitted under cross-examination that he had previously been
convicted of a felony, and this evidence was admissible as substantive
evidence to prove an element of the offense, we find that there was
sufficient evidence to find that Lucas had been convicted of a crime
punishable by a term of imprisonment exceeding one year. See Fed.
R. Evid. 404(b). Further, Lucas stipulated that the firearm was manu-
factured outside of North Carolina and therefore had traveled in inter-
state commerce. There was sufficient evidence to find that Lucas
8                      UNITED STATES v. LUCAS
knowingly possessed the firearm because Detective Endicott testified
at trial that Lucas admitted to carrying a concealed weapon. Taking
these facts together, there was sufficient evidence to support Lucas’s
conviction.

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED